 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDis frequently assisted in his duties by one of the two shop helperswhom the parties agree are within the unit.Although the service-man works under separate immediate supervision and on differentequipment, we are of the opinion that his interests are closely relatedto those of the other repair and service employees and we shall in-clude him in the unit."We find, therefore, that all repair and service employees of theEmployer at its Petaluma, California, operation, including the re-frigeration and dairy equipment serviceman, but excludingsalesmen,office employees, parts man, guards, shop foreman, and all other super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8SeeCoca-Cola Bottling Company of Southeast Arkansas,90 NLRB No. 125.TAMPATIMESCOMPANYandINTERNATIONALMAILERSUNION.CaseNo. 10-CA-1035.February14, 1051.Decision and OrderOn November 22, 1950, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief, and a motion to reopen the record.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Report,and exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except as indicated below.2iPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston, Reynolds,and Styles].2The Respondent's request for oral argument is hereby denied as the record,includingthe brief filed by the Respondent, in our opinion,adequately presents the issues and thepositions of the parties.The Respondent'smotion to reopen the record is denied,as the matters which the Re-spondent proposes to introduce in evidenceat thereopened hearing are not, in our opinion,relevantto the decision of the issues in this case.93 NLRB No. 39. ,TAMPA TIMES COMPANY1.Like the Trial Examiner, we find that the Respondent is engagedin commerce and activities which affect commerce.We find furtherthat it would effectuate the policies of the Act to assert jurisdiction inthis case.32.Like the Trial Examiner, we find, that the Respondent on April29, 1950, discharged Charles C.Wilford, Sr., for union activity,thereby violating Section 8 (a) (3) and (1) of the Act.We find that,in replacing Wilford with Philip Moore, a former employee, the Re-spondent was not motivated by a desire'to honor its promise to Mooreon July 11, 1949, that he would be rehired when available,4 but wasmotivated by a desire to rid itself of Wilford, the leader of the unionmovement in the mail room.OrderUpon the entire record in this case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Tampa TimesCompany, of Tampa, Florida, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Mailers Union or inany other labor organization of its employees by discriminatorily dis-charging any of them, or by discriminating in any other manner inregard to their hire, or tenure of employment, or any term or conditionof employment.(b)By interrogation, threats of reprisal for union activity, or inany other manner, interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist International Mailers Union or anyother labor organization, to bargain collectively through representa-3Ilowevei in asserting jurisdiction,we do not rely as did the Trial Examinei,solelyon the dollar volume of purchases and sales bN the Respondent but also on the fact that,in viewof itsmembership in Inteistate news services,we regard the Respondent as aninstrumentality or channel of interstate commercePress. Incorporated,91 NLRB No.204The Respondent excepts to the Examiner's faduie to find that such a promise wasmade in 1949(as well as in 1946)There is uncontradicted evidence in the record ofsuch a promise in July 1949 and no reason appeals for the Examiner's failure so to find.Accordingly,we do not agree with the Examiner's reasoning insofar as he assumes that nosuch promise was madeThere is, moreover,no evidence to support the Examiner's finding that Philip Moore wasrehired byRoyer in1947The only evidence on this point is that on that occasion lie wasrehiredby HartungForthat reason,unlike the Examiner,we attach no significance tothe fact that Roier iefra fined from hut tugMoore in April 1950 until after consultingILirtungThe Taal Examiner inadvertently states at one point in his Report that Moorewit, hired 11/, boutsafterWilford was dischaigodAs indicated elsewhere in the Report,Moore was in fact lured 1% hoursbeforeR'ilford s dischargehowever,the loregom^inaccuracies in the Examiner's findings do not affect our ultimate conclusion herein943732-51-i G 226DECISIONS OF NATIONALLABOR RELATIONS BOARDtives of their own choosing, and to engage in collective bargainingactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act, asguaranteed in Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Charles C. Wilford, Sr., immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges.(b)Make whole Charles C. Wilford, Sr., in the manner set forth inthe Section of the Intermediate Report entitled "The Remedy."(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due.(d)Post at its plant in Tampa, Florida, copies of the noticeattached hereto as Appendix A.5Copies of such notice, to be fur-nished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees customarily are posted.Reasonable steps shall be taken,by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, Atlanta,Georgia, in writing within ten (10) days from the date of this Order,what steps Respondent has taken in compliance herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE %N I:I,. NOT discourage membership in INTERNATIONAL MAIL-ERS UNION, or discourage activity in support of that organizationor any other labor organization, or discourage any employee fromexercising the rights secured to him under the National LaborRelations Act by means of discriminatory discharge or discrim-s If this Order is enforced by a decree of a .United states Court of Appeals these shallbe inserted in the notice before the words `A Decision and Order- the «ord. `A Decieeof the United States Count of Appeals Enforcing ' TAMPA TIMES COMPANY227mating in any other manner in regard to hire, or tenure of em-ployment, or any term or condition of employment.WE WILL NOT by interrogation, threats or reprisal for unionactivity, or in any other manner, interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist INTERNATIONAL MAIL-ERS UNION, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage incollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act, as guaranteed in Section 7thereof.WE WILL offer to Charles C. Wilford, Sr., immediate and fullreinstatement to his former position and make him whole for anyloss of pay suffered as a result of the discrimination against him.TAMPA TIMESCOMPANY,Employer.By ----------------------------(Representative(Title)Dated --------------------This notice must remain posted 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderWilliam J. Rains, L'sq,for the General CounselHugh C itacl'am Mile, i:sq,andGeorge 11' Erickson, Esq,for the Respondent.Mr. Alvin V.Wheat, for the UnionSTATEMENT OF TILE CASEUpon a charge filed by International Mailers Union, herein called the Union,on May 2, 1950, the General Counsel of the National Labor Relations Boardherein called the General Counsel and the Board Iespectively, through the Re-gional Director for the Tenth Region (Atlanta, Georgia), issued a complaintdated October 5, 1950, against Tampa Times Company, of Tampa, Florida, hereincalled the Respondent, alleging that Respondent had engaged in and was engag-ing in certain unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act. Copies of thecharge, the complaint, and notice of hearing were duly served upon the parties.With respect to the unfair labor practices, the complaint alleged that on orabout April 20, 1950, Respondent discharged its employee, Charles C. Wilford, Sr.,and thereafter failed to reinstate him because of his membership in and activities 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDon behalf of the Unionand because he engaged in concerted activities with otheremployees for the purpose of collectivebargainingand other mutual aid and pro-tection, that on certain dates Respondent, through named officers, agents, andrepresentatives, interrogated its employees concerning their union membership,activities, and sympathies and that on certain dates Respondent, through thesame named officers, representatives, and employees, threatened to discharge itsemployees and to effect other economic reprisal upon them, if they joined orretained membership in the Union, or engaged upon activities in behalf of theUnion.In its duly filed answer, Respondent admitted that on or about April 29, 1950,it discharged employee Charles C Wilford, Sr , and thereafter failed and refusedto reinstate him, denied that said discharge and failure to reinstate were becauseof reasons alleged, denied that it interrogated and threatened its employees asalleged, and denied it had engaged in or was engaging in any unfair laborpractices.Pursuant to notice, a hearing was held in Tainpa, Florida, on October 19 and20, 1950, before Stephen S. Bean, the undersigned Trial Examiner duly designatedby the Chief Trial ExaminerThe General Counsel and Respondent were repre-sented by Counsel, the Union by its representativeAll parties participated inthe hearing and were given full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to the issues.At theconclusion of the hearing a motion made by the General Counsel to conformthe pleadings to the proof was granted without objection. Opportunity to argueorally on the record was afforded but no argument was had.A brief has beenreceived from the Respondent.Upon the entire record of the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation with its office and principal place ofbusiness at Tampa, Florida, where it is engaged in the business of publishing adaily newspaper known as the Tampa Daily Times and operating Radio Station1VDAE, licensed by the Federal Communications Commission and affiliatedwith the Columbia Broadcasting System.This station broadcasts news andintelligence and advertises products on a Nation-wide basis.During the pastfiscal year Respondent sold newspapers and advertising valued at approximately$1,300,000It is a member of the Associated Press which, for a fee, furnishesRespondent with national and international news and to which Respondentfurnishes local news.The Associated Press is a national organization engagedin the purchase, collection, dissemination, and transmission of news and intelli-gence.Respondent's business, in relation to its newspaper, is the buying, selling,transmitting, and receiving of news and intelligence.Respondent purchasessyndicated matter, such as news articles, feature articles, cartoons, and photo-graphs from firms maintaining their offices outside the State of Floiida.Thesepurchases are transmitted to Respondent's office in Florida by means of inter-state or foreign commerce. by regular mail, air mail, parcel post, and teletypenetworksFor the fiscal year ending June 30. 1950, the amount of advertising,comprising all forms of national, local, classified, and legal advertising carried TAMPA TIMES COMPANY229inRespondent's newspaper totalled $897,383.40 of which national advertising'was in the amount of $167,083.73.During the same period, Respondent'spurchases of newsprint, ink, and miscellaneous supplies approximated $285,000,approximately 90 percent of which in value came from points outside the Stafeof Florida.I find that Respondent is engaged in commerce and that its operations affectcommerce within the meaning of the Act.2II.THE ORGANIZATION INVOLVEDInternationalMailersUnion is a labor organization which admits to member-ship employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe two main issues requiring resolution are. (1) Whether Respondent dis-charged Charles C. Wilford because of his membership in and activities on behalfof the Union, as alleged by the General Counsel, or because, as Respondent asserts,it considered his discharge was required to make place for another employee;and (2) whether Respondent interrogated and threatened employees and if sowas such conduct violative of the Act.A preliminary issue is whether Charles Peeler was a supervisor within themeaning of the ActOn this point, there is very little conflict in the evidence.Peeler was foreman of the mailroom. Under him at the time involved in theseproceedings were four men, Charles C. Wilford, alleged to have been discrimina-torily discharged, Charles J. Moore, Kenneth Hughes, and Herbert E. Packer,Jr., and one woman, Dola Nims The four men became members of the Union onApril 19, 1950.Over Peeler, were Circulation Manager L. W. Hartung andAssistant Circulation Manager Oliver H. Royer.Peeler instructed his subordi-nates in the manner in which they should accomplish their duties.He hiredmailroom workers occasionally and was empowered to discharge for cause.Peeler was free to allow employees time off if he felt in the exercise of independentjudgment it would not cause inconvenience.Royer or Peeler customarily hiredand discharged. It is clear that Peeler had, and exercised, authority effectivelyto recommend the hiring and firing of employees.I conclude and find Peeler was a supervisor within the meaning of Section2 (11) of the Act.B The evidenceIn February 1950, while still in military service from which he was dischargedon March 23,1950,Wilford approachedAlvin V. Wheat,vice president of TampaMailers Union#71, affiliatedwith thecharging party of which he is a represent-ativeWheat is employed as a mailer by Tampa Morning Tribune where the^From August 1949 to August 1950 Respondent was paid for national advertising by :Studebaker Corporation, $1,998 07 , Buick Corporation, $7,739 25 ; Hadacol Corporation,$3,358 72 ; Blueplate, $7,181 26 , Ford Motor Company, $9,566 95 , Camel Cigarettes, $3,-323.84; Chevrolet Company, $6,288 98, William Wrigley Chewing Gum, $3,361 18, East-ernAirlines. $2,2S0 57 . Grapette, $910 51 . Florida Greyhound Lines, $3,078 55 . andSunshine Park Racing Association. $1.292 64These receipts alone, for direct or indirectsales by Respondent to firms outside the State of Florida are in excess of $50,000(SeeHollow Tree Lumber Company,91NLRB 635). In addition to these receipts, Re-spondent was paid amounts by other in ins for national advertising, which brought its totalreceipts for this type of sales up to the named $167,083 73.2Cf.Press Incorporated,91 NLRB 1360. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDmailers are represented by Tampa Mailers Union #71.Wilford, who had Syears' experience as a mailer, asked Wheat if there were a vacancy in the Tribune.Wheat informed him he did not believe so and in any event the foreman did thehiring.He also pointed out that it was not the policy of the Union to accept intomembership persons who were not employedAbout a month later Wilfordfound a job with Respondent.He was hired as a mailer by Assistant CirculationManager Royer on March 23, 1950, at $35 a week, wages higher than most if notallofRespondent's four other mailersThese mailers were unorganized.Wilford told Royer he was not a union member. Royer told Wilford conditionsin the mailroom were unsatisfactory, that he would appreciate Wilford givinghim information concerning friction or whatever it was that was going on inthe mailroom and observing, out of his experience, things and reporting to himanything that went on. which would be of benefit to Royer and help improveconditions.Wilford came to be regarded by his foreman as it very proficientjourneyman mailer.Two or three weeks later Wilford made certain suggestionsto Royer about changes near the loading platform at the entrance of the mailroom,and disparagingly discussed with Royer his estimate of the capabilities of otheremployees in the mailroom.At this time Wilford also asked Royer if he hadany objections to his trying to learn something about unionizationUp untilthis time there had been no union activity among the mailers although fourother classifications of Respondent's employees were represented by unions.Upon Royer stating he had no objection, Wilford telephoned Union RepresentativeWheat on April 12, 1950, that Respondent's mailers were interested in looking intothe matter of forming a union.Two meetings attended by Respondent's four male mailroom employees wereaddressed by Wheat on April 14 and 18. At the second meeting the four meninformed Wheat they had decided to apply for membership in the UnionTheythen signed union-application forms and paid their initiation feesOn April 19,the Union voted to grant memberships to Wilford, Charles J. Moore, Hughes, andParker.James A. Delaney, president of Tampa Mailers Union #71, with the approvalof Moore, Hughes, and Parker, named Wilford chairman of Tampa Times Chapel.On the same day, a committee consisting of President Delaney, E J Becker,secretary of Tampa Mailers Union #71, and Wheat presented Respondent'sBusiness Manager Edward W Sisson a proposed contract. Sisson informedthe committee that only Joseph F Smiley, Respondent's secretary, assistantpublisher, and assistant editor, who would be out of town for 10 days, couldnegotiate with the Union.On April 20 the committee reported its doings to themembers of Tampa Times Chapel. On Friday. April 21, Wilford, having toldForeman Peeler be had been appointed chapel chairman of the Union, askedPeeler permission to hold a chapel meeting.Hughes, Parker, and Moore werepresent and raised their hands to let Peeler see they were in favor of the Union.Peeler replied, "Well so you are trying to take over" and said that others hadtried organization around there and lost their jobs.About 4:30 p. in. Saturday, April 29, Assistant Circulation Manager RoyertoldWilford he would not need him any more because he had promised to let aformer employee return to work.He then immediately discharged Wilford withI.week's pay in advance, in lieu of notice.Acting upon Wheat's advice, Wilfordon the morning of Monday, May 1, sought to procure from Royer a written reasonfor his discharge so that he could give it to the Union and seek employment inanother chapel.Wilford was told to return at 2 p. in.When he went back atthat hour, Royer told him anybody wanting to know the reason for Wilford's TAMPA TIMES COMPANY231discharge could telephone him.Neither at the time he was hired nor at any timethereafter until the day of his discharge had anything been said to Wilford aboutan employee having been promised his job backOn May 4, Wheat went to see Assistant Publisher Smiley who informed- himRespondent was waiting to decide whether it wanted a Board election beforeoffering acounterproposal on contract negotiations.Subsequently, upon Re-spondent's request the Union filed a petition for certification which was grantedJune 27, 1950Philip J. Moore, a brother of employee Charles J Moore, had worked as a mailerfor Respondent from October 1942 until September 16, 1946, when he quit becauseof illness.He returned to wofk February 10, 1947, and remained until July 11,1949,whenhe againleft because of illness. In 1946, Circulation ManagerHartung told Moore that when he was physically able to return, if possible hewould be given his job back.Moore was in New Mexico during the last 6 monthsof 1949, returningto Tampa December 20.He was sent for to do work, and didwork, forRespondentduring Gasparilla week (the week of February 6, 1950),when extra help was required.During this week no mention was made con-cerning his returningpermanently and Moore did not apply for steady work.Moore hadbeen caringfor his ill mother, a duty performed by an older brotherduring Gasparillaweek.This brother visited his mother occasionally thereafterbut apart from his caring for her Gasparilla week, it appears that the mother,who died about July 1950, was attended by Philip J. Moore, his wife, and hisdaughter.About April 26-between April 21 when Wilford announced to Foreman Peelerhe was chapel chairman of the Union, had shown Peeler by calling for a raisingof hands that Hughes, Parker, and Charles J. Moore were union adherents, andPeelerhad statedthat others had tried organization and lost their jobs, and April29,when Wilford was discharged-Assistant Circulation Manager Royer askedemployee Charles J. Moore to request Philip J. Moore to come and see him abouta fill-in vacation job.For severalsummers upto and including 1948, Respondenthad hired an extra hand to work in the mailroom substituting for mailers onvacation.In 1949 the vacation work was covered by shifting truck driversaround andhaving a mechanic working part time in the mailroomOn or aboutApril 27 Moore,having made arrangementsfor someone to help hiswife anddaughter look afterhis mother,went to see Royer and told him he was availablefor fill-invacation work.Royer asked Moore 3 what he thought about the Union.3Philip T Moore's testimony is credited although in part brought into question by testi-money adduced by Respondent I do not credit Royer's testimony that Moore told himhe would join a unionMoore has little or no concern in the outcome of the case.Hehas slight, if any, interest in the Union, and none whatsoever in discliargee Wilford whomhe had never known or seenHe is still in Respondent's employRather than havingany reason for being unfriendly with Respondent he is mole probably grateful to theCompany for its having given him work, despite his precaiions physical conditionHisdemeanor on the witness stand during both direct and cross-examination led me to thebelief he is a truthful, albeit, slow-witted personCertain wording in a notarized state-ment signed by Moore tends to contradict part of his testimonyThe circumstances sur-rounding the taking of this statement are, that Moore, after he became employed, wasescorted by Assistant Circulation Manager Royer to Respondent's counsel's officeThere,in the presence of Royer,counsel dictated a statement,asking Moore to tell hint if lie werewrong.The statement was tiaiiscribed and Moore signed it at Royer's or counsel's re-quest.Although I am satisfied no deliberate attempt was made by counsel to pervertthe truth,I am convinced that in view of his and Royer's natural partisanship,the circum-stances under which it was taken and Moore's obviously sluggish mentality,the statementdoes not iefiect the facts with complete accuracyIam more impressed by Philip J.Moore's testimony in open bearing than by the implications of such anex partestatement. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDMoore replied he did not know anything much about the Union, he had neverbelonged to one.Royer stated he could not-understand why Charles J Moore didnot go to him if he were not satisfied, in place of calling on outsidersRoyerinformed Philip J. Moore he had not decided whether Respondent would hire anextra man for vacations and during the course of the conversation asked Mooreifhe was going to work permanently.Moore answered that he had to workpermanently somewhere soon if he could.During this conversation Royer didnot say anything about a permanent job.He stated he had to check the matterof vacation work with Circulation Manager Hartung and requested Moore to,communicate with him later.Moore telephoned Royer April 28 and was toldRoyer had not had a chance to talk to Hartung. -Moore again telephoned Royerabout 3 p. in. Saturday, April 29. In the meantime Hartung had conferred withAssistant Publisher Smiley.Moore was then told he was to begiven a permanentjob and to report for work Monday, May 1.After April 21 and before April 29, Assistant Circulation Manager Royerasked employee Hughes what he thought he was going to gain byjoining aunion, and whether he had a union card, and said he heard the boys were goingto have a union and asked, when Hughes stated he was not dissatisfied withhis employment, "well, then so you want a union on top of it'"; Royer askedemployee Parker what (he knew or thought) about this union business, iftemployee Spivey had signed 'a card, whether Parker was going to loin theUnion, what was his reason for joining the Union, and why he wanted to jointhe Union; Royer asked employee Charles J. Moore what (he knew or thought)about this union or racket, whether he was going to join or had joined theUnion, and what Moore was going to get out of it.In addition to the statement made by Foreman Peeler in the presence ofemployeesWilford,Hughes, Parker, and Charles J. Moore, he subsequentlytold the latter in the presence of employee Nims that people could lose theirjobs monkeying around with the Union.C. ConclusionsWilford was hired to replace a mailer who had been discharged for intoxica-tion.Neither at the time Philip J. Moore worked during Gasparilla week, norwhen this mailer was discharged for cause, nor when Wilford was hired, didRespondent say anything to Moore about working permanently.Not until theheight of union activities in which Wilford took the leading part, did Re-spondent communicate with Moore and then only with respect to his availa-bility as a fill-in during vacations.Although Philip J. Moore had been rehiredby Royer, on February 10, 1947, upon his return from his first illness, withoutado or consultation with high management, Royer, in 1950 went to the painsof consulting Circulation Manager Hartung, who in turn consulted Smiley(treasurer, assistant editor, and assistant publisher) before hiring Moore on,April 29, 1949.During a period of at least 3 days before April 29, Royer hadbeen considering the idea of getting Moore back to work, as is evidenced by hisrequesting Moore's brother Charles to have Philip get in touch with him andthe two talks he had with Moore, before telling him to report for work onMay 1, 1950. Finally on April 29, Respondent discharged Wilford and an hourand a half later the same day informed Moore he had been given a permanentposition.Significantly,Moore never applied for permanent work.Had he doneso, there would be more plausibility to Respondent's contention that it em-ployed him to fulfill what it conceived to be a moral obligation. Certainlyhiring the handicapped is to be encouraged.But under the circumstances of TAMPA TIMESCOMPANY233,this case, I do not believe Respondent was actuated by any such worthy orcharitable motive. It is likewise significant that not until after Wilford wasdischarged did Moore even know he was being considered for, or to be given,a steady jobTrue, in conversation earlier in the week, when Royer had asked Moore ifhe was going to work permanently, the latter replied he had to work somewheresoon if he could.Respondent seizes upon this statement and argues that itconstitutes the first information it had that Moore was available for full-timeemployment.The real import of Moore's statement, however, is that he neededand would have to procure some sort of employment before long if he were able.The fact that Moore did not ask Respondent for work, effectively negatives theidea that he felt, as was the case after his absence between September 16, 1946,and February 10, 1947, that Respondent had promised him employment werehe to seek it after quitting on July 11, 1949, or that the Respondent was there-after under obligation to rehire him. Indeed, even in 1946, Respondent madeno unequivocal promise to reemploy Moore should he return. As testified byForeman Royer and Assistant Publisher Smiley, Moore was then told only thathe would be rehiredifpossible and that Respondentwould make every efforttoreturn him to his work. It is most doubtful that after Moore had oncereturned, again lost some time because of illness, and finally became obliged toquit a third time, Respondent still anew gave him even as much assurance that hecould once more return to work as it had at the time of his first illness. By April1949, it must have been apparent to Respondent that a person who had sufferedso many seriously disabling and recurrent illnesses could not be depended upor,for lasting employment.Substantial proof of Moore's lack of physical abilityto engage in permanent work when he was rehired on April 29, lies in the factthat he shortly thereafter-for a fourth time unfortunately was obliged to.quit for 2 or 3 weeks on account of illness. I am convinced that had it notbeen for Respondent's desire to find an excuse to get rid of Wilford, Respondentwould no more have sought out Moore for permanent employment the latter partof April 1950 than it did when there occurred the vacancy which was filled byWilfordIf Respondent were sincere in its avowed belief that it owed anyobligation, it can hardly be that in March, it had completely forgotten the exist-ence of its old employee, Philip J. Moore, who had temporarily worked for a,week during the preceding month.Both Assistant Circulation Manager Royer, despite his denial, as well asForeman Peeler knew that Wilford's activities were the prime factor in theestablishment of the Union among the mailers.This is sufficient to imputeknowledge to Respondent.Furthermore, I am convinced that these activitieswere also known to Hartung and Smiley who made the ultimate decision to fireWilford.Although there is no direct testimony of this fact, Hartung had beenconsulted by Royer, and Smiley, then in Washington, had been notified of theunion movement.Many circumstances surrounding Wilford's discharge pointto the interference of knowledge of his union activities : `Having arrived at this stage, a backward glance at themise en sceneisilluminative.1.Friday,Wilford informs Foreman Peeler he is chapel chairman of theUnion.IN L R B v AustinCo, 165 F. 2d 592 (C A7), Standard Service Bureau,87 NLRB1405,El Paso-Ysleta Bus Line Inc,85 NLRB 1149and casescited at p.1159.JacksonDaily News,90 NLRB 565 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Saturday, Assistant Publisher Smiley learns of the union activity.3.Monday and Tuesday, or within a day or so, Assistant Circulation ManagerRoyer interrogates Hughes, Parker, and Charles J. Morris.4.Wednesday, Royer sends for Philip J. Moore.5Thursday, Moore reports his availability for fill-in vacation work ; Smiley,returns to town.6.Friday, Royer informs Moore no decision reached.7.Saturday, Royer consults Circulation Manager Hartung, Hartung consultsSmiley.8.Saturday 3 p in, Royer hires Moore "permanently "9.Saturday, 4: 30 p in, Royer fires Wilford.I am satisfied, that having assured itself Philip J. Moore did not know much-about and did not belong to the Union and having learned of and considered Wil-ford's activity in introducing the Union to the hitherto unorganized mailroom,Respondent laid a rather especial plot, which took 8 days in the hatching, torecall Moore in order that it would have a pretext to get rid of Wilford and thatthe real reason for the latter's discharge was his union activity.'Foreman Peeler expressed resentment when he was informed of his subordi-nate's union affiliation and both he and Assistant Circulation Manager Royer-made clear their opposition to the Union by such conduct as asking employeeswhy "outsiders" were called in and referring to the Union as a "racket."Theyengaged in threats and warnings to desist from union activity.On its own testi-mony, Respondent admittedly interrogated Hughes, Charles J. Moore, andParker concerning their apparent union predilections.Warnings to refrainfrom union activity,° and interrogation of employees concerning their own ortheir fellow employees' union membership and sympathies,' all have been uni-formly condemned as unlawful intrusions upon the employees' guaranteed right:touncoerced self-organizationThe interrogations in this case, followedpromptly by the discharge of the leader of union activities, is a pointed illustra-tion of the Board's experience "that, by and large, employers who engage in this-practice are not motivated by idle curiosity, but rather by a desire to rid them--selves of union adherents. In prohibiting interrogation, therefore, we are notonly preserving the employees' right to privacy in their union affairs ; we arenot only removing a subtle but effective psychological restraint on employees'-concerted activities ; but we are also seeking to prevent the commission of the-further unfair labor practice of discrimination by condemning one of the firststeps leading to such discrimination."Standard-Coosa-ThatcherCo., 85 NLRB1358.Respondent, while virtually admitting that employees were told the advent ofa union could be inimical to their jobs, takes the position that some of the mailers5Cf.N L R B v Bird Machine Company,161 F. 2d 589 (C A1) ; N L R B. v FordBros,170 F. 2d 735 (CA 6) ; N. L R B v. Geraldine NoveltyCo , 173 F 2d 14 (C. A 2) ;"VictorMfg and Gasket Co v N L R B,174 F 2d 867 (C A7) ; N. L R B v DixieBhart Co.,176 F 2d 969 (C A4) , N L R B v Electric City DyeingCo, 178 F 2d 980(C. A. 3) ; N LR B v GreensboroCocaColaBottlingCo. 180 F. 2d 840 (C. A 4) , andEastman CottonMills,90 NLRB 31.CE. gN. L. It. B. v. Fruehauf Ti ailerCo, 301 U S 49, 55.N. L R. Bv.West TexasUtilitiesCo , 119 F 2d 683, 684 (C A 5) ; A'L R B v.BrotanPaperMill Co ,133 F 2d988, 989 (C A 5)7 E. gH. J. Hein-- Co v N L. R. B.,311 U S. 514, 518 ; N.L. R B. v EastTexas MotorFreight Lines,140 F 2d 404, 405 (C. A5) , N L R B v Seioell IffyCo, 172 F 2d 459^C. A 5) TAMPA TIMES COMPANY235,might lose their jobs by virtue of the Union's downgrading them from journey-men to apprentices and that accordingly, supervisory conduct in asserting thatothers had tried organization around there and lost their jobs and that peoplecould lose their jobs monkeying mound with the Union, was exculpatory.This position is untenable.Briefly, Respondent's supervisor assumed beforemaking the threats, the established fact that his auditors already had beenaccepted as journeymen mailers by the Union 8 In the face of this settled factemployees are not required or expected to look behind, the plain meaning ofcoercive words to discover some abstruse or even unexpressed reason for theirutterance.Likewise the fact that Respondent had lived in amity with fourother unions does not disprove opposition to this UnionMany a fond parentof four resists the arrival of a fifth.This case is a vivid example of discrimination.A union is organized.Recog-nition is asked and deferred.There follow threats, interrogations, and thenthe discharge, without previous notice, of the Union's outstanding protagonist.The ostensi le reason given by management for the discharge is demonstrablyartificial and tenuous.'Thereafter Respondent requests, as is its right," aBoard election. Its hope is to forestall the success of an organization towardwhich it has manifested its antipathy, by interrogating and threatening em-ployees,waining them of untoward results of unionization and by settingbefore them, as an example of the consequence of union activity, the fate of theleader of their cause.I conclude and find that: (a) A real reason for the discharge of Charles C.Wilford, Sr, was his interest in and activity on behalf of the Union and that bysuch discriminatory discharge, Respondent interfered with the hire and tenureof employment of its employees, restrained, and coerced them in the exercise ofrights guaranteed by Section 7 of the Act, and thereby violated Section 8 (a)(1) and (3) of the Act ; and (b) by threatening employees and interrogating themconcerning their interest in or activity on behalf of the Union and thereafterdischarging one of them, Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act andthereby violated Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE$ UPON COMMERCEThe activities of the Respondent, as set forth in Section III, above, occurringin connection with its operations described in Section 'I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.8Respondent seems to question the Union's right of making its own decision in classi-fying Respondent'smailers as journeymen.There stands unrefutedWheat's testimonythat once a company has accepted an employee as a mailer he is acceptable for membershipin the Union ; when mailers are already doing the work prescribed by their employers theUnion regards them as journeymen ; under the contract that was presented to Respondentall five mailers would be regarded as jouineymen and Respondent could employ an addi-tional worker as an apprentice if it so desired,and the Union has tried to get Respondentto hire a sixth employee as an apprentice but Respondent has refused9N L R B. v Bird Machine Co,161 F 2d 589, 592 (C. A1) , N L R. B. v CondenserCorp,128 F. 2d 67, 75 (C. A 3).30 (In the absence of proof Respondent took advantageof the Act's election provisionsas a procedural device by which it might secure the time necessary to defeat organizationalefforts ) 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmativeaction which I find will effectuate the policies of the Act.Having found that the Respondent has discriminatedin regardto the hireand tenure of employment of Charles C. Wilford, Sr , it will be recommended thatRespondent offer to him immediate and full reinstatement to his former or asubstantially equivalent position and make him whole for any loss of pay hemay have suffered as a result of the discrimination against him by paymentto him of a sum of money equal to that which he would have earnedas wagesfrom May 6, 1950;1 to the date of the offer of reinstatement. Loss of pay shallbe computed on the basis of each separate calendar quarter or portion thereofduring the period from the Respondent's discriminatory action to the date of aproper offer of reinstatement.The quarterly periods, herein called quarters,shall begin with the first day of January, April, July, and October. Loss of payshall be determined by deducting from a sum equal to which he would normallyhave earned for each such quarter or portion thereof, his net earnings, if any,in other employment during that period.Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter. Inaccordance with theWoolworthdecision," it will be recommended that Respond-ent, upon reasonable request, make available to the Boardand its agents allrecords pertinent to an analysis of the amount due as back pay.The unfair labor practices found reveal on the part of the Respondent sucha fundamental antipathy to the objectives of the Act as to justifyan inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustratedunlessRespondentis requiredto take some affirmative action to dispel the threat. It willbe recommended,therefore, that Respondent cease and desist fromin any mannerinterfering with,restraining, or coercing its employees in the exercise of rights guaranteed bythe Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1. International Mailers Union is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating against Charles C. Wilford, Sr., in regard to hire andtenure of employment, Respondent has engaged in and is engaging in unfairlabor practices Within the meaning of Section 8 (a) (3) of the Act.3By such discrimination and by interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]11Wilford was paid 1 week in advance on April 2912F ti 7.WoolworthCo ,90 NLRB 289.